Filed 6/29/22 P. v. Hill CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G060426

           v.                                                            (Super. Ct. No. 09CF1955)

 CURTIS JAMES HILL,                                                      OPINION

      Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Michael J. Cassidy, Judge. Affirmed.
                   Ellen M. Matsumoto, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Steve Oetting, Acting Assistant Attorney General, A. Natasha Cortina and
Lynne G. McGinnis, Deputy Attorneys General, for Plaintiff and Respondent.
               In 2011, appellant Curtis James Hill was sentenced to life in prison without
parole for a special circumstances murder he committed with John McKinney. Because
appellant’s jury was not required to decide whether it was him or McKinney who actually
killed the victim, appellant contends the trial court erred in summarily denying his
                                                                         1
petition for resentencing under Penal Code section 1170.95. However, in convicting
appellant of special circumstances murder, the jury found he personally committed an act
that caused the victim’s death. In addition, appellant admitted as part of an earlier guilty
plea that he participated in the beating that led to the victim’s death. Under these
circumstances, appellant is legally ineligible for resentencing. We therefore affirm the
trial court’s denial order.
                     FACTUAL AND PROCEDURAL BACKGROUND
                                        Basic Underlying Facts
               Early one morning in 2003, 77-year-old Cecil Warren was found lying in
the fetal position next to his van in a Huntington Beach parking lot. His face was bloody
and swollen, and when the police arrived on the scene, he said he had been “jumped” and
“beaten up.” He was taken to the hospital, where he soon lapsed into a coma and was
placed on life support. Roughly four years later, he died from bronchopneumonia that
was brought about by an infection from his feeding tube.
               Appellant was connected to the incident via surveillance cameras and DNA.
When interviewed by investigators, he said he and McKinney spotted Warren’s van in the
parking lot after they had been out drinking. Because the van was open and no one was
around it, they decided to go “fuck around” with it. As they were poking around inside
the van, Warren appeared and asked them what they were doing. Appellant responded by
punching Warren in the face. After Warren slumped to the pavement, appellant searched




       1
               All further statutory references are to the Penal Code.


                                                       2
his pockets and took his wallet. Then he kicked Warren in the head before fleeing the
scene with McKinney.
                                     Original Charges
              Appellant and McKinney were initially charged with assault and robbery.
In pleading guilty to those charges, appellant admitted he personally punched and kicked
Warren in the face when he took his property, thereby causing Warren to suffer great
bodily injury. He was sentenced to nine years in prison for his actions. McKinney,
meanwhile, was convicted by jury and sentenced to four years in prison.
                                      Murder Charges
              Following Warren’s death, appellant and McKinney were jointly charged
with first degree and special circumstances felony murder for causing Warren’s death in
the course of a robbery and a burglary. (§§ 187, subd. (a), 189, 190.2, subd. (a)(17).)
However, each defendant was tried separately. Appellant’s trial centered around whether
the beating he inflicted on Warren was the cause of Warren’s death. As to that issue, the
prosecution presented expert testimony Warren died from bronchopneumonia that was
brought about by an infection from his feeding tube. The experts testified the feeding
tube was part of Warren’s life support system, which was necessitated by the beating he
suffered from appellant.
              The jury found the burglary-murder special circumstance allegation not
true, but it convicted appellant of first degree felony murder and found the robbery-
murder special circumstance allegation true. The trial court sentenced him to life in
prison without the possibility of parole.
              At McKinney’s trial, the prosecution presented evidence that both he and
appellant participated in the beating that Warren suffered in 2003. Although the jury
acquitted McKinney of first degree murder, it convicted him of second degree implied
malice murder, and the trial court sentenced him to prison for 15 years to life.



                                             3
              On appeal, we affirmed the judgments against appellant and McKinney.
(See People v. Hill (Nov. 5, 2013, G046249) [nonpub. opn.]; People v. McKinney (Nov.
22, 2013, G047331) [nonpub. opn.].) However, that was not the end of their legal
odysseys.
                             Subsequent Legal Developments
              In 2018, the Legislature enacted Senate Bill No. 1437 (SB 1437), which
narrowed the scope of the murder statutes in this state. As relevant here, SB 1437
modified the felony murder rule so that it can only be applied in cases in which the
defendant 1) was the actual killer, 2) aided and abetted the actual killer in the commission
of first degree murder, or 3) was a major participant in the underlying felony and acted in
a manner that was recklessly indifferent to human life. (§ 189, subd. (e).)
              SB 1437 also created a statutory procedure, codified in section 1170.95, by
which defendants who have been convicted of murder based on the felony murder rule
may petition for vacatur and resentencing if their conduct did not constitute felony
murder as redefined by SB 1437. If the defendant makes a prima facie case to that effect,
the trial court must issue an order to show cause and, absent a concession by the People,
conduct an evidentiary hearing. (§ 1170.95, subds. (c), (d).) At the hearing, the
prosecution must prove beyond a reasonable doubt appellant is ineligible for
resentencing. (Id., subd. (d)(3).) Otherwise, the court must vacate his conviction for
murder and resentence him per the terms of section 1170.95.
                          McKinney’s Petition for Resentencing
              In 2019, McKinney unsuccessfully petitioned for resentencing pursuant to
section 1170.95. In denying McKinney relief, the trial court found “there is substantial
evidence [McKinney] was the actual killer.”
                          Appellant’s Petition for Resentencing
              Appellant’s section 1170.95 petition was litigated after McKinney’s
petition was denied. The main issue at the hearing was whether the record of conviction

                                              4
established appellant actually killed Warren, so as to render him ineligible for
resentencing as a matter of law. As to that issue, appellant’s attorney pointed out
McKinney’s petition for resentencing had previously been denied based upon the strength
of the evidence at McKinney’s trial showing that he was the one who actually killed
Warren. In light of that ruling, counsel argued it would be inconsistent to deny
appellant’s petition on the basis that he (appellant) actually killed Warren. However, the
trial court found the record of conviction in appellant’s case proved he was convicted on
that basis. Therefore, it denied his petition for failure to present a prima facie case for
relief.
                                       DISCUSSION
              Appellant concedes his jury determined his actions caused Warren’s death.
However, appellant contends that fact is not determinative of his right to resentencing
under section 1170.95. That’s because he and McKinney were tried separately, and his
jury did not have to consider McKinney’s role in the beating in assessing his culpability.
Since appellant’s jury never had to decide whether his conduct caused Warren’s death in
relation to McKinney’s conduct, appellant argues the trial court erred in denying his
petition on the basis he was the person who actually killed Warren. For the reasons
explained below, we disagree.
              In People v. Lewis (2021) 11 Cal.5th 952 (Lewis), our Supreme Court made
it clear the bar for establishing a prima facie case for resentencing under section 1170.95
is very low, and the trial court’s role in determining whether that bar has been cleared in a
given case is limited in numerous respects. (Id. at pp. 970-972.) For instance, the trial
court must accept the petitioner’s allegations as true and refrain from judicial factfinding.
(Ibid.) However, the trial court may consider the record of conviction, which includes
the jury instructions, verdict forms and any guilty pleas. (Ibid.; People v. Verdugo (2020)
44 Cal.App.5th 320, 329-33, overruled on other grounds in Lewis, supra, 11 Cal.5th at
pp. 961-962.) And if the record of conviction shows the petitioner is ineligible for

                                              5
resentencing as a matter of law, the trial court may summarily deny his petition without
an evidentiary hearing. (Ibid.)
               Appellant’s eligibility for resentencing turns on whether the jury in his case
found he actually killed Warren. With respect to that issue, the jury was instructed that in
order to return a true finding on the special circumstances allegations, it had to find
appellant “did an act that caused the death of another person.” (CALCRIM No. 730.) In
addition, the jury was instructed, “An act causes death if the death is the direct, natural,
and probable consequence of the act and the death would not have happened without the
act. . . . There may be more than one cause of death. An act causes death only if it is a
substantial factor in causing the death. A substantial factor is more than a trivial or
remote factor. However, it does not need to be the only factor that causes the death.”
(CALCRIM No. 620, italics added.)
               As this court recently acknowledged, a defendant can cause a person’s
death without personally killing them. (People v. Lopez (2022) 78 Cal.App.5th 1.) For
example, if the defendant does an act that facilitates a killing by assisting the person who
committed the fatal act, the defendant may have caused the killing in the sense his
conduct was a substantial factor in the victim’s death. But in that situation, the defendant
cannot be said to have been the actual killer, and therefore it would be improper to deny
his petition for resentencing on that basis without an evidentiary hearing. (Id. at pp. 10-
11.)
               At appellant’s trial, however, there was no evidence appellant aided and
abetted Warren’s murder, and no instructions were given on that theory. Rather, the
evidence indisputably established appellant personally inflicted the beating on Warren.
Not only did defense counsel concede this point in closing arguments, but appellant
admitted it as part of the factual basis for his guilty plea in his earlier case. Thus, it is
part of the record of conviction for purposes of his section 1170.95 petition. (People v.



                                                6
Nguyen (2020) 53 Cal.App.5th 1154, 1166-1168; People v. Verdugo, supra, 44
Cal.App.5th at pp. 329-330.)
              So are the jury instructions and verdict from his trial, which prove the jury
found appellant personally committed an act that caused, i.e., was a substantial factor in,
Warren’s death. Taken as whole, the record of conviction thus proves appellant is the
one who actually killed Warren. (Compare People v. Lopez, supra, 78 Cal.App.5th at pp.
11-12 [trial court erred in summarily denying defendant’s request for resentencing on
felony murder conviction where record failed to establish defendant’s role in killing].)
              Appellant argues that should not foreclose him from obtaining relief under
section 1170.95 because in McKinney’s trial there was evidence McKinney also
participated in Warren’s beating, and more recently, McKinney’s resentencing petition
was denied on the basis he was the person who killed Warren. That, however, is not
correct. The trial court denied McKinney’s resentencing petition on the ground there was
substantial evidence to find McKinney killed Warren. That finding does not preclude the
possibility that appellant also killed Warren.
              In that regard, it is important to keep in mind that there can be more than
one actual killer if multiple people carried out acts that contributed to the victim’s death.
(See, e.g., People v. Pock (1993) 19 Cal.App.4th 1263, 1274-1275 [jury could reasonably
find defendant was actual killer where he and his codefendant both fired gunshots that
fatally wounded the victim].) While personal involvement in the killing is still required
to warrant the actual killer designation, the defendant need not act alone. Instead, it will
suffice if the defendant’s actions are a concurrent cause of the victim’s death. (People v.
Garcia (2020) 46 Cal.App.5th 123, 153-154.)
              Appellant ignores this point of law. Viewing the actual killer requirement
in binary terms, he assumes that for any given murder there can only be one actual killer,
and therefore he cannot be denied resentencing until the prosecution proves he actually
killed Warren, and not McKinney. However, based on the record of conviction in this

                                              7
case, we know appellant’s actions in hitting and kicking Warren in the head were at least
a concurrent cause of Warren’s death. Appellant’s jury found that he personally
committed an act that was a substantial factor in Warren’s ultimate demise. Therefore,
even if appellant was not the sole killer, he was an actual killer for purposes of the new
felony murder rule that was ushered in as part of SB 1437. Accordingly, the trial court
properly denied his section 1170.95 petition for failure to state a prima facie case for
relief.
                                      DISPOSITION
              The trial court’s order denying appellant’s motion for resentencing is
affirmed.




                                                  BEDSWORTH, J.

WE CONCUR:



O’LEARY, P. J.



MOORE, J.




                                              8